 THE DIVIGARD BAKING COMPANY3637.By discriminatorily terminating the employment of Druwhit's17 aluminumfabricating employees in the manner set forth above, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act.8. Inasmuch as Druwhit Metal Products Company, A.J. Architectural Products,Fletcher Aviation Company, and A.J. Industries,Inc., are, for the purposes of thiscase, a single employer, they are jointly and severally liable for the unfair laborpractices found.9. Inasmuch as the Druwhit Metal Products Company, A.J. Architectural Products,Fletcher Aviation Company, and A.J. Industries,Inc., business operations affect com-merce,the aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]The Divigard Baking CompanyandInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local677.Case No. 1-CA-4718. June 24, 1965DECISION AND ORDEROn March 30, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decisiontogether with a supporting brief, and the General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner)'We agree with the Trial Examiner's general conclusion that the Respondent violatedSection 8(a) (5) and(1) of the Act since July 28, 1965,because it refused to bargain withthe Union at that time when the Union, in fact,represented a majority of its employeesIn so finding,we rely particularly on the evidence which shows, as detailed in the TrialExaminer'sDecision,that,both prior and subsequent to the Union's request to bargain,the Respondent embarked on an intensive antiunion campaign by interfering with andcoercing its employees to such an extent as to make a free election impossibleIn thesecircumstances,we find that the Respondent was not motivated by a good-faith doubt ofthe Union'smajority status, but that the real reason it rejected the Union'sJuly 28request to bargain and insisted on a Board election was based on a desire to gain timewithin which to undermine the Union's supportJoy Silk Mills, Inc v N L B B ,185F 2d 732, 741 (CA.DC.), cert denied 341 U.S 914153 NLRB No. 36. 364DECISIONSOF NATIONAL LABOR, RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondent, The Divigard Baking Company, Wolcott, Connecticut, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed on August 25 and October 5, 1964, andJanuary 14, 1965, by the above-named labor organization, the General Counsel ofthe National Labor Relations Board issued his complaint and amended complaint onOctober 9, 1964, and February 4, 1965.The Respondent filed answers.Theamended complaint alleges and the answer denies that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1), (2), (3), and (5) of theNational Labor Relations Act, as amended. Pursuant to notice, a hearing was heldinWaterbury, Connecticut, on February 23 and 24, 1965, before Trial ExaminerC. W. Whittemore.At the hearing General Counsel and the Respondent were represented by counseland were afforded full opportunity to present evidence pertinent to the issues, toargue orally, and to file briefs.Briefs have been received from General Counseland the Respondent.Upon the record thus made, and from my observation of the witnesses, I makethe following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Divigard Baking Company is a Connecticut corporation with principal officeand place of business in Wolcott, Connecticut, where it is engaged in the productionand distribution of bakery products.The Respondent annually receives directly from points outside the State of Con-necticut materials valued at more than $50,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.IITHE CHARGING UNIONInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 677, is a labor organization admitting to membership employeesof the Respondent.III.THE UNFAIRLABOR PRACTICESA Thesettingand major issuesConduct allegedin the complaint to have violated various sections of the Act beganshortlyafter FredDivigard,treasurer and operating head of the Respondent,accord-ing to his own testimony became awareof the ChargingUnion's efforts to organizea unit of his employees in July 1964.After learning of such efforts,also accordingto his testimony,he called a meeting of the unit employees and threatened to closethe plant,under circumstances more fully described below.The threat was not effec-tuated after a spokesman for the employees told him that they had acted"hastily"and really did not want the Union. Shortly after the meeting Divigard received awritten demand from the Union for recognition and negotiations.The complaintalleges and the answer admits that at all times since receiving this demand theRespondent has refused to bargain with the Union.Whether or not such refusal wasunlawful is an issue to be resolved here.Not long after refusing to bargain Divigard himself appointed three employees asa committee to deal with him concerning problems of working conditions,and on atleast one occasion so dealt with it.The question as to whether or not the formationof this committee was violativeof the Actis in issue. THE DIVIGARDBAKING COMPANY365On January 12, 1965, Divigard admittedly discharged employee Lucien Perillo,known to him as the union leader among his employees. This discharge is in issue,as are other actions and conduct alleged to have interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by the Act.B.Unlawful conduct before the demand for recognitionAfter learning of the organizational efforts among his 10 driver-salesmen andmechanics, Divigard called them all to a special meeting on July 27, 1964.Accord-ing to his own testimony he lost his temper and declared that "those bums on BaldwinStreet [where the Local's office is located] were not going to run my business." Inthe presence of these employees he called his downstairs office and directed that "blue[discharge] slips" be made out at once.He then left the meeting to permit the employ-ees to talk over what they wished to do in view of his plain ultimatum.Upon hisreturn he was told by employee Recchia, of long seniority, that they had "acted has-tily and really didn't want the Union."Apparently as a result of this "vote of confi-dence," Divigard did not carry out his threat of dismissing them and closing theplant.'The above-described conduct of Divigard constituted interference, restraint, andcoercion of employees in the exercise of rights guaranteed by the Act.C. The refusal to bargainThe complaint alleges, the answer admits, and it is here found that an appropriateunit for the purposes of collective bargaining at the Respondent's plant consists ofall driver-salesmen and mechanics, exclusive of other categories.Itwas agreed by the parties at the hearing that on or about July 25, 1964, therewere 10 employees in this unitDocumentary and oral evidence establishes that shortly before or on July 22,1964, 8 of the 10 employees had signed cards specifically designating the Teamstersas their bargaining agent for purposes of collective bargaining.No evidence wasadduced to show that at any time thereafter have any of these eight employees revokedsuch authorizations. It is therefore concluded and found that on July 22, 1964, andat all times since that date the Union has been the exclusive bargaining representativeof all the Respondent's employees in the above-described unit.On July 28 the business representative of Local No. 677, the Charging Union,wrote a letter to the Respondent claiming majority representative status and askingfor a date to begin negotiations for a contract.On July 31 counsel for the Respondent wrote to the Union declaring that the Com-pany would not recognize it unless and until certified by the BoardThe complaint alleges, the answer admits, and it is here found that since July 28,1964, the Respondent has refused to bargain with the Charging Union as the exclu-sive representative of the employees in the above-described appropriate unit.2Bysuch conduct the Respondent has interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by the Act.D. Other interference, restraint, and coercionIt is undisputed that at the July 27 meeting called by Divigard he was told, in effect,that one of the reasons for theirorganizingwas the lack of "a pay raise," according tothe testimony of employee Recchia.None had been granted in the preceding 2years.Shortly after this meeting and after the Respondent's admitted refusal to bar-gain,Divigard unilaterally granted substantial increases to at least three of thedriver-salesmen.'Despite Divigard's admissions as to his heated words about the Union and that hehad finally obtained from them a "vote of confidence," he apparently would have it be-lieved that his threat to fire his employees was because of an increase in the price offlour.The validity of so absurd a contention, in view of the admitted circumstances,requires no further comment.2I find without merit the Respondent's claim that at no time has the Union been chosen"by a majority of the employees as their unequivocal representative." It introduced nocredible evidence to rebut that adduced by General Counsel to the effect that each of thecard signers was well aware at the time of signing that he was authorizing the Unionto serve as his bargaining representativeAnd to the issues in this case it is irrelevantthat the Union, following Divigard's coercive meeting of July 27, withdrew its petitionfor certification.It has long been held by the Board and the courts that an employermay not take advantage of its own unlawful conduct and avoid its obligationsunder the Act 366DECISIONS OF NATIONALLABOR RELATIONS BOARDAnd about the same time Divigard and Sam Zotto, supervisor of the drivers,informed employees that they were working on details of pension and insurance bene-fits for them.While at the time of the hearing such pension and insurance plans apparently hadnot been put into effect, the implied promise of their forthcoming and the actual grant-ing of wage increases were plainly designed to discourage membership in and activityon behalf of the Union. Especially is this so since the action was unilateral and tookplace at a time when the Union was the exclusive bargaining representative of allemployees in the unit affected.By such action the Respondent further interferedwith, restrained, and coerced employees in the exercise of rights guaranteed by theAct.E.Domination of a committee formationHaving evaded his obligation under the Act to bargain with the Union, about amonth after his threat to close the plant Divigard proceeded to appoint a three-mancommittee with whom he could deal for all employees in the unit concerning theirproblems.Without permitting these employees even the privilege of selecting theirown representatives, he designated the individuals with whom he chose to dealSoonafter appointing this committee, he summoned them to a meeting, and assigned themthe task of trying to work out some solution to the problem of tardiness, which wasand had been common at the plant.Although there is no evidence that except for this one meeting the committee hasactively functioned, it has never been disestablished or disavowed.Divigard's hesi-tancy in using it finds ready explanation in the fact that in early October he receivedan amended charge alleging further violations of the Act in his forming of thecommittee.I conclude and find that Divigard dominated and interfered with the formationand administration of this employee committee, and thereby further interfered with,restrained, and coerced employees in the exercise of rights guaranteed by the Act.F.Divigard's continued coercion of Lucien Perillo and the unlawful dischargeThe credible testimony of employee Lucien Perillo, in part either admitted or notdisputed by Divigard, is the basis for the following findings concerning the employer'streatment of him, appropriately termed by General Counsel as "harassment," andwhich led up to the eventual discharge in January 1965.(1) Shortly after Perillo, admittedly known to Divigard as the leader of the orga-nizational campaign,was interviewed by a Board agent in early September 1964, theemployer called him into the office and declared: "You got two strikes against you,this is the third one, going around shooting your mouth off "He instructed Perilloto "keep quiet," and said that since he came there he had been having a lot of uniontrouble(2)A few days later the Board agent came to town to interview others. The sameafternoon Perillo was instructed by Divigard not to talk union "to my men anywhereon the premises and while you are working for me." Later still the same day Perillotelephoned to two fellow employees.Two or three days later Divigard called himinto the office and ordered him to stop calling up "his men" and talking "about theunion."(3)About a week before the Board agent's second visit, Divigard posted a newseniority list.While the evidence is clear that Perillo's place upon that list was inaccordance with his actual length of service, and that he was not in fact "bumped"from his regular route, it appears that he feared some adverse change and protestedto Divigard. "I know why you put that list up there."Divigard replied, "That's right.It's going to hit you where it hurts you the most, in your pocketbook."He added,"I don't have to get these trucks fixed like I have been doing. I can get an old beat-upti uck and get you killed on it. I could have you pinched every dayfor speeding untilyou blow your license and I have to get rid of you."(4) Sometime after receiving, in October, the complaint and notice of hearingbetter win, because I will haunt you down and make you get fired on every job youget, and if I got to pay five thousand dollars to get you fired, I will get it done; and ifyou are on State aid, collecting checks, I will have your checks stopped until youblow everything you got."Divigard also said he had had the employee's bankaccounts checked.(5) In November counsel for General Counsel came to Waterbury and inter-viewed Perillo in preparation for the pending hearing.After this meeting Perillolearned from his wife that a fellow employee, Varrone, had been trying to reachhim.He called Varrone, who asked what he had been doing at the office. Perillo THE DIVIGARDBAKING COMPANY367told him.That same evening Divigard called Perillo at his home, ordered him tostop talking to the men about the Union, and again warned him, "If you testify, youbetter win, because your soul belongs to God and your ass belongs to me." 3(6)Early in January Perillo received a letter from the same counsel regarding ameeting at a local motelOtther employees apparently were sent similar letters.OnJanuary 6 Divigard telephoned to Perillo and, according to Divigard's own admis-sion, told him, `'You can vote for the President, you can vote for the Governor, butyou can't vote for the Union."When the employee asked what he was selling, Divi-gard queried. "You mean you didn't get a letter to meet Kelleher up at Schrafft's at7 o'clock?"Divigard then said, "If you go to the meeting, I know you are againstme.Don't go, I'm going to go up there with Larkin [counsel for the Respondent]and straighten this out."In this context of repeated threats and warnings Divigard finally fired Perillo onJanuary 12.The employee reported somewhat late that morning, as had happenedfrequently ever since he had been employed there, and as records show was a commoncccurrence for most of the drivers.Nothing was said to him, however, and he lefton his route, after obtaining permission from Supervisor Zotto to return early thatafternoonHe completed his route and returned.He was met by Divigard. It isundisputed that Zotto confirmed the fact that he had given Perillo permission tocome in early.Later that afternoon Divigard sent Peri:lo the following wire "Dueto your inability to work on time we find it necessary to discharge (you) withoutfurther notice."And in his notification of the discharge to the State UnemploymentCommission Divigard stated only that Perillo had been fired because he was late 69percent of his working days.At the hearing, under repeated prodding by his counsel, Divigard voiced some 8 or10 additional reasons for the discharge.Whatever degree of credibility might havebeen attached to the Respondent's claimed reason for the discharge as given in thewire and to the commission, it was completely swamped and smothered by Divigard'stestimony at the hearing, adding reasons enough to have warranted, if believed, dis-charge of the employee each day from his date of hire. I conclude that all reasonsadvanced by Divigard were either false or used as mere pretexts to hide the one genu-ine reason, made clear to Perillo for months prior to the action-his union adherenceand his probable appearance at a Board hearing to testify against the Respondent.I conclude and find that Perillo was discharged to discourage union membershipand activity.This discrimination constituted interference, restraint, and coercion ofemployees in the exercise of rights guaranteed by Section 7 of the Act.IV.FHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent, described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged it. unfair labor practices, I willrecommend that it cease and desist therefrom, and take certain affirmative action toeffectuate the policies of the Act.Itwill be recommended that, upon request, the Respondent bargain in good faithwith the Charging Union and, if an understanding is reached, embody such under-standing in a signed agreement.Itwill be recommended that the Respondent disestablish and cease to recognizethe employee committee described herein as the representative of any of its employeesin dealing with it regarding any term or condition of employment.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to Lucien Perillo to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and make him whole forany loss of earnings suffered by reason of the discrimination against him, by paymentto him of P_um of money he normally would have earned as salary and commissions,absent the discrimination against him, from the date of the discrimination to the dateof offer of full reinstatement, in the manner prescribed by the Board in F. WWool-worth Company,90 NLRB 289, and with interest as prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.3Divigard admitted that he might have used this expression 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDFinally, in view of the serious and extended nature of the unfair labor practices,itwill be recommended that the Respondent cease and desist from in any mannerinfringing upon the rights of employees guaranteed by Section 7 of the Act.CONCLUSIONS OF LAW1.International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,Local 677, is a labor organization within the meaning of Section 2(5)of the Act.2By discriminating in regard to the hire and tenure of employment of LucienPerillo, as described herein, to discourage membership in and activity on behalf ofa labor organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By dominating and interfering with the formation and administration of theemployee committee,described herein, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(2) of the Act.4.All driver-salesmen and mechanics at the Respondent'sWolcott, Connecticut,plant, excluding office clerical employees,professional employees,guards, all otheremployees,and supervisors as defined in the Act,constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9(b) of the Act.5By virtue of Section 9(a) of the Act,at all times since July 22, 1964,and con-tinuing to date, the above-named labor organization has been the exclusive represent-ative of all employees in the above-described unit for the purpose of collective bar-gaining with respect to rates of pay,wages, hours of employment,and other termsand conditions of employment6.By refusing to bargain in good faith with the above-named labor organizationas the exclusive repiesentative of all employees in the said unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act7.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended,it is herebyordered that the Respondent,The Divigard Baking Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of International Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local 677,or any other labor organization,by discharging or refusing to reinstate employees,or by discriminating against them in any other manner in regard to their hire andtenure of employment or any term or condition of employment.(b) Threatening employees with economic reprisals or promising and grantingbenefits to discourage membership in and activity on behalf of the above-named orany other labor organization,or to induce employees to refrain from testifying at aBoard hearing or from meeting with a Board agent.(c)Creating among employees the impression of surveillance of their activitieson behalf of the Union through use of informers or other sources of information.(d)Dominating or interfering with the formation or administration of theemployee committee described herein or of any other labor organization of itsemployees.(e)Recognizing or dealing with said employee committee as a representative ofany of its employees for the purpose of dealing with it concerning grievances or anyterms or conditions of employment.(f)Refusing to bargain collectively with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 677, as the exclusive rep-resentative of all its employees in the appropriate unit described herein,with respectto wages,hours, or other terms and conditions of employment.(g) In any other manner interfering with,restraining,or coercing employees inthe exercise of rights guaranteed under Section 7 of the Act.2.Take the following affirmative action,to effectuate the policies of the Act-(a)Offer Lucien Perillo immediate and full reinstatement to his former or sub-stantially equivalent position,without prejudice to his seniority and other rights and THE DIVIGARD BAKING COMPANY369privileges, and make him whole for any loss of earnings he may have suffered byseason of such discrimination, in the manner set forth above in the section entitled,,The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of the Order.(c)Notify Perillo, if presently serving in the Armed Forces of the United States,of his right to full reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(d)Withdraw all recognition from the employee committee described herein asthe representative of any of its employees for the purpose of dealing with it concern-ing any terms or conditions of employment, and completely disestablish said commit-tee as such representative.(e)Upon request, bargain collectively with International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Local 677, as the exclu-sive representative of all employees in the appropriate unit found herein, with respectto wages, hours, grievances, or other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement.(f)Post at its plant in Wolcott, Connecticut, copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forRegion 1, shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any material.(g)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps have been takento comply herewith.54 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".In the event that this Recommended Order be adopted by the Board, this provisionshall read, "Notify the said Regional Director, in writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance with theNational Labor Relations Act, as amended, we notify you that:WE WILL NOT unlawfully discourage you from being members of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local 677, or any other union.WE WILL NOT threaten you with reprisals, or grant any benefits, to discourageyou from joining any union.WE WILL NOT deal with the employee committee set up in the summer of 1964on any matters relating to your working conditions.WE WILL offer reinstatement to Lucien Perillo, and give him backpay.WE WILL, upon request, bargain collectively with the union named above and,if an understanding is reached, sign an agreement covering such understanding.The unit represented by this union includes all driver-salesmen and mechanics,but excludes all others.WE -,,'ILL NOT violate any of the rights you have under the National LaborRelations Act, as amended, to join a union of your own choice or not to engagein any union activities.THE DIVIGARD BAKING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)796-027-66-vol. 153-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDNoTE.-We will notify Perillo, if presently serving in the Armed Forces of theUnited States,of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts,TelephoneNo. 523-8100,if they have any question concerning this notice or compliance withits provisions.Harold Gorlick and Morris Gorlick, Co-Partners,d/b/a ThriftySupply CompanyandTeamsters Local UnionNo. 174, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,IndependentThrifty Supply Co. of Tacoma,Inc.andTeamsters Local UnionNo. 599, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Independent.CasesNos. 19-CA-2949 and 19-CA-0951.June 24, 1965DECISION AND ORDEROn April 15,1965, Trial Examiner Louis S. Penfield issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadengagedin and was engaging in certain unfair labor practices andrecommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support of its exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in these cases, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendationsexcept as modified below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Harold Gorlick and Morris Gor-lick, Co-Partners, d/b/a Thrifty Supply Company, Seattle, Washing-ton, and Thrifty Supply Co., of Tacoma, Inc., Tacoma, Washington,their officers, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order as so modified.153 NLRB No. 34.